Exhibit 99.1 Amaya Reports Fourth Quarter and Full Year 2016 Results; Provides 2017 Update and Full Year Guidance MONTREAL, Canada, March 22, 2017 – Amaya Inc. (NASDAQ: AYA; TSX: AYA) today reported its financial results for the fourth quarter and year ended December 31, 2016 and provided a 2017 update and full year financial guidance ranges, as well as certain additional highlights and updates. Unless otherwise noted, all dollar ($) amounts are in U.S. dollars. “2016 was a record year of revenues for Amaya,” said Rafi Ashkenazi, Chief Executive Officer. “Our proactive changes to the poker ecosystem and customer acquisition initiatives continue to reverse certain negative trends and we are starting to see organic growth in that business, our casino offering exceeded expectations as we introduced limited marketing campaigns and focused on our cross-sell efforts, and we continued to build and develop our sportsbook. “The strong performance of our business has helped us to reduce our currency risk, lower our interest expense, and accelerate the payment of the remaining amounts owed on our deferred payment obligation, all of which will allow us to continue pursuing our four strategic priorities. We expect to continue our 2016 momentum and execute on our strategy in 2017,” noted Ashkenazi.
